DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 10/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,735,810 and US Patent 10,142,686 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment

This office action is in response to communications filed 10/26/2021. Claims 52, 55-56, 62, and 65-66 are amended. Claims 52-71 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 52-71 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 52-53, 57-63, and 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (of record) in view of Kienzle et al. (US20210081650, hereinafter Kienzle).

Regarding claims 52 and 62, Kim discloses a method for disambiguating a search query, the method comprising: 
receiving, at a first time during display of media content, an ambiguous search query related to the media content (see Kim, at least at [0042]-[0043], [0054], [0139]-[0142], [0146], and related text); 
identifying a frame of the media content being displayed at the first time (see Kim, at least at [0042]-[0043], [0054], [0139]-[0142], [0146], and related text);
determining a portion of the identified frame corresponding to a gaze of the user at the first time (see Kim, at least at [0146], [0149]-[0152], and related text); 
retrieving metadata associated with the portion of the identified frame (see Kim, at least at (see Kim, at least at [0146], [0149]-[0152], and related text);
generating a first disambiguated search query using the ambiguous search query and the metadata (see Kim, at least at [0152], and related text); and 

Kim does not specifically discloses receiving input indicating that the first disambiguated search query is 15not correct; 
in response to receiving the input, determining an enlarged portion of the identified frame by enlarging the portion of the identified frame; 
retrieving metadata associated with the enlarged portion of the identified frame; 
20generating a second disambiguated search query using the ambiguous search query and the metadata associated with the enlarged portion of the identified frame; and 
generating for output a search result for the second disambiguated search query.
In an analogous art relating to a system for intuitive computing, Kienzle discloses receiving input indicating that a first disambiguated search query is 15not correct (see Kienzle, at least at [0007], [0026]-[0027], [0030]-[0032], [0037]-[0042], [0088], Figs. 4-6, and related text); 
in response to receiving the input, determining an enlarged portion of an identified frame by enlarging the portion of the identified frame  (see Kienzle, at least at [0007], [0026]-[0027], [0030]-[0032], [0037]-[0042], [0088], Figs. 4-6, and related text); 
retrieving metadata associated with the enlarged portion of the identified frame  (see Kienzle, at least at [0007], [0026]-[0027], [0030]-[0032], [0037]-[0042], [0088], Figs. 4-6, and related text); 
20generating a second disambiguated search query using the ambiguous search query and the metadata associated with the enlarged portion of the identified frame  (see Kienzle, at least at [0007], [0026]-[0027], [0030]-[0032], [0037]-[0042], [0088], Figs. 4-6, and related text); and 

It would have been obvious to a person having ordinary skill in the art before the effective filing data of the invention to modify the system of Kim to include the limitations as taught by Kienzle for the advantage of more accurately discerning which object a user's attention is focused.
Regarding claims 53 and 63, Kim in view of Kienzle discloses wherein determining a portion of the identified frame corresponding to a gaze of the user at the first time further comprises:
identifying a direction of the gaze of the user relative to a display screen on which the media content is being displayed (see Kim, at least at [0042]-[0043], [0054], [0139]-[0142], [0146], and related text); and 
determining, based on the direction, a first area of the display screen corresponding to the gaze of the user (see Kim, at least at [0042]-[0043], [0054], [0139]-[0142], [0146], and related text).
Regarding claims 57-58 and 67-68, Kim in view of Kienzle discloses generating for display a prompt for additional input, wherein the prompt indicates an entity displayed in the identified portion of the identified frame as a potential disambiguation of the ambiguous search query (see Kim, at least at [0146], [0150]-[0153], and related text).
Regarding claims 59 and 69,  Kim in view of Kienzle discloses receiving, in response to a prompt, an input indicating that an indicated entity is not a correct disambiguation of an ambiguous search query (see Kienzle, at least at [0007], [0026]-[0027], [0030]-[0032], [0037]-[0042], [0088], Figs. 4-6, and related text); and 

identifying a second entity displayed in an identified portion of the identified frame (see Kienzle, at least at [0007], [0026]-[0027], [0030]-[0032], [0037]-[0042], [0088], Figs. 4-6, and related text); and 
generating for display a second prompt for additional input, wherein the second prompt indicates the second entity as a second potential disambiguation of the ambiguous search query (see Kienzle, at least at [0007], [0026]-[0027], [0030]-[0032], [0037]-[0042], [0088], Figs. 4-6, and related text).
Regarding claims 60 and 70, Kim in view of Kienzle discloses searching a database for media content that includes an entity corresponding to the disambiguated search query (see Kim, at least at [0153]-[0154], and related text).
Regarding claims 61 and 71, Kim in view of Kienzle discloses wherein an entity corresponding to the disambiguated search query is selected from the group consisting of an actor, and actress, an object, an animal, and a character (see Kim, at least at [0134], and related text).


Claims 54-56, and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (of record) in view of Kienzle (previously cited), as applied to claims 52 and 62 above, and further in view of Paine (of record).

Regarding claims 54 and 64, Kim in view of Kienzle discloses identifying an entity displayed in the portion of the identified frame corresponding to the gaze of the user (see Kim, at least at [0042]-[0043], [0054], [0139]-[0142], [0146], and related text) and identifying a pronoun in the ambiguous search query (see Kienzle, at least at [0007], [0026]-[0027], [0030]-[0032], [0037]-[0042], [0088], Figs. 4-6, and related text), but does not specifically disclose determining, 
In an analogous art relating to a system for determining information, Paine discloses identifying a pronoun in an ambiguous search query (see Paine, at least at [0012]-[0016], [0033]-[0041], and related text); and 
determining, based on the metadata, whether the identified entity displayed in the portion of the identified frame is associated with the identified pronoun (see Paine, at least at [0012]-[0016], [0033]-[0041], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Kim in view of Kienzle to include the limitations as taught by Paine for the advantage of more efficiently providing accurate data.
Regarding claims 55 and 65, Kim in view of Kienzle, and further in view of Paine discloses wherein generating the first disambiguated search query using the ambiguous search query and the metadata further comprises determining that the identified entity displayed in the portion of the identified frame is associated with the identified pronoun (see Paine, at least at [0016]-[0021], and related text).
Regarding claims 56 and 66, Kim in view of Kienzle, and further in view of Paine discloses wherein generating the first disambiguated search query based on the ambiguous search query and the metadata further comprises:
in response to determining that the identified entity displayed in the portion of the identified frame is not associated with the identified pronoun (see Paine, at least at [0033]-[0039], and related text);

determining, based on the metadata, whether the second entity is associated with the identified pronoun (see Paine, at least at [0033]-[0039], and related text), wherein the first disambiguated search query is generated based on the second entity and the metadata in response to determining that the second entity is associated with the identified pronoun (see Paine, at least at [0033]-[0039], and related text).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and  . The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/            Primary Examiner, Art Unit 2421